DETAILED ACTION
Status of Application
The claim set filed on 10/28/2021 is acknowledged. 
	Claims 85-105 are pending and are included in the prosecution.
	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 87 is objected to because of the following informalities:  
Claim 87 recites “NPN insulin” which should read as “NPH insulin”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 87 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 87 is indefinite because the claim contains the trademark “Lente insulin”. Generally, trademarks are not appropriate claim language because the mark identifies the product but not its composition. The composition of trademarked products can change with no notice.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 85-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of prior U.S. Patent No. 10,369,114.
The instant claims differ from the claims of U.S. Patent No. 10,369,114 because claims 1, 11, and 21 of the ‘114 patent recites wherein the fatty acid is a C8-C26 fatty acid, while instant claim 85 recites wherein the fatty acid is a C6-C26 fatty acid. Both inventions are drawn to obtaining an intracellular concentration in target cells of said patient or subject which is at least 2-fold greater than the concentration obtained by said molecules in the absence of said coating.
This is a nonstatutory double patenting rejection.

Claims 85-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of prior U.S. Patent No. 11,052,052 B2.
The instant claims differ from the claims of U.S. Patent No. 11,052,052 because instant claim 85 recites wherein the outer surface coating comprises a fatty acid that is a C6-C26 fatty acid, which is missing from claim 1 of the ‘052 patent. Claim 1 of the ‘052 patent recites wherein the surface layer comprises a fatty acid. Both inventions are drawn to obtaining an intracellular concentration in target cells of said patient or subject which is at least 2-fold greater than the concentration obtained by said molecules in the absence of said coating.
This is a nonstatutory double patenting rejection.

Pertinent Art 
McCourt (US 2007/0225264), the closest prior art of record, discloses cholesteryl ester vesicles that may be made and cargo-loaded with drugs, wherein the cargo-loaded vesicles can release drugs into cells in which the cargo-loaded vesicles come into proximity [0147, 0151]; however, McCourt does not teach the vesicles targeted to use the chylomicron system to deliver drugs to cells of the body with cholesteryl ester hydrolase acting on the surface of the vesicle and delivering an intracellular concentration of active agent that is substantially greater than when the agent is delivered to the cells in the absence of said vesicle.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719. The examiner can normally be reached on Monday to Friday from 7:30 am -5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615